DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Claims remarks, filed 03/22/2022 with respect to claims 6-7 have been fully considered and are persuasive.  The 35 USC 112 of 6-7 has been withdrawn. 
Applicant’s arguments, see Claims remarks, filed 03/22/2022 with respect to claims 1,2, 8, 15 and 19 have been fully considered and are persuasive.  The 35 USC 102(a)(1) of claims 1,2, 8, 15 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
	Regarding claim 1, 8 15 and 19 the cited prior art doesn’t expressly teach claims as amended
Hence claims 1, 8, 15 and 19 are deemed allowable.
	Claims 2-7, 9-14, 16-18 and 20 depend on the allowable claims 1, 8, 15 or 19, hence claims 2-7, 9-14, 16-18 and 2are also deemed allowable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836